Exhibit 10.14

 

AMENDMENT NO. 6, DATED AS OF JANUARY 10, 2001, TO DISTRIBUTION

AGREEMENT DATED AS OF SEPTEMBER 15, 1993 BETWEEN HOST

MARRIOTT CORPORATION AND MARRIOTT INTERNATIONAL, INC.

 

Host Marriott Corporation, a Maryland corporation and the successor by merger to
Host Marriott Corporation, a Delaware corporation f/k/a Marriott Corporation,
(“Host Marriott”), and Marriott International, Inc. (“MII”) desire to adopt this
Amendment No. 6 to the Distribution Agreement between Host Marriott and MII
dated as of September 15, 1993 (the “Original Agreement,” and, as amended hereby
and by that certain Amendment No. 1 to the Original Agreement dated as of
December 29, 1995, that certain Amendment No. 2 to the Original Agreement dated
as of June 21, 1997, that certain Amendment No. 3 to the Original Agreement
dated as of March 3, 1998, that certain Amendment No. 4 to the Original
Agreement dated as of December 28, 1998, and that certain Amendment No. 5 to the
Original Agreement dated as of December 18, 1998 (the “Distribution
Agreement”)).

 

WHEREAS, on or about December 29, 1998, (i) Host Marriott Corporation, a
Delaware corporation (“Old Host”) distributed approximately 93.6% of the
outstanding common stock of Crestline Capital Corporation, a Maryland
corporation (“CCC”), to the shareholders of Old Host and contributed the
remaining 6.4% of such CCC common stock to Host Marriott, L.P. for delivery to
Blackstone Real Estate Advisors L.P. and certain affiliated entities thereto (or
for return to CCC if not delivered to Blackstone Real Estate Advisors L.P. and
its affiliated entities) and (ii) thereafter Old Host merged (the “Merger”) into
Host Marriott, with Host Marriott electing to be treated as a “real estate
investment trust” under the applicable provisions of the United States Internal
Revenue Code effective as of January 1, 1999;

 

WHEREAS, since the date of the Merger certain changes have occurred in the law
affecting the requirements for qualification as a “real estate investment trust”
under the United States Internal Revenue Code and the regulations and
interpretations thereof; and

 

WHEREAS, as a result of such changes and in accordance with the undertakings of
the parties in Section 6.07(k) of the Distribution Agreement as currently in
effect, the parties hereto now desire to amend the Distribution Agreement.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto hereby agree as follows:

 

1. Subsection (j) of Section 6.07 of the Distribution Agreement shall be deleted
in its entirety and replaced by the following:

 

“(j) Notwithstanding anything to the contrary in this Agreement or otherwise
(other than the provisions of subsection (n) of this Section 6.07), MII’s Right
will be limited to the purchase and subsequent ownership of only such number of
shares, if any, as would not (i) cause MII, or any Person in which MII owns a
direct or indirect interest, to own or be deemed (taking into account the
attribution rules of Code Section 318(a), as modified by Code Section 856(d)(5))
to own more than 9.9% (the “Disqualification Threshold”) of Host Marriott if
MII, or any such other Person in which MII owns a direct or indirect interest,
also owns or would be deemed to own (taking into account the attribution rules
of Code Section 318(a), as modified by Code Section 856(d)(5)), more than 9.9%
of any tenant of real property leased by Host Marriott or any Subsidiary of Host
Marriott (other than any such lease with MII or any of its Affiliates or
Subsidiaries which was in effect at the time of the effectiveness of the Merger
or any such lease with a direct or indirect Subsidiary of Host Marriott) (a
“Disqualified Entity”), including CCC (or any subsidiary of CCC) if and for so
long as it shall be a Disqualified Entity, (ii) cause any Person that owns (or
is deemed to own (taking into account the attribution rules of Code Section
318(a), as modified by Code Section 856(d)(5))) a direct or indirect interest in
MII to exceed the Disqualification Threshold with respect to Host Marriott if
such Person owns or would be deemed to own (taking into account the attribution
rules of Code Section 318(a), as modified by Code Section 856(d)(5)) more than
9.9% of a Disqualified Entity (including CCC (or any Subsidiary of CCC) if and
for so long as it shall be a Disqualified Entity), or (iii) in the event that
Host Marriott L.P. is or could be considered a “publicly traded partnership”
within the meaning of Code Section 7704, cause Host Marriott, L.P. to own more
than 9.9% of CCC, if and for so long as it shall be a Disqualified Entity
(determined by taking into account (A) the attribution rules of Code Section
318(a), as modified by Code Sections 856(d)(5) and 7704(d)(3)(B), and (B) any
stock of CCC, if and for so long as it shall be a Disqualified Entity, that Host
Marriott, L.P. is deemed to own under these rules by reason of the ownership of
an interest in Host Marriott, L.P. by Blackstone Real Estate Advisors L.P. or
any of its affiliated entities or any other Person or such other Person’s
affiliated entities).”

 

2. Section 6.07 is amended by adding the following subsections (k), (l), (m) and
(n) and by relettering the existing subsections (k) and (l) as (o) and (p),
respectively:

 

“(k) Notwithstanding anything to the contrary in this Agreement or otherwise
(other than the provisions of subsection (n) of this Section 6.07), effective as
of the date hereof, MII’s Right will be limited to the purchase and subsequent
ownership of only such number of shares, if any, as would not (i) cause MII, or
any Person in which MII owns a direct or indirect interest, to own or be deemed
(taking

 

- 2 -



--------------------------------------------------------------------------------

into account the attribution rules of Code Section 318(a), as modified by Code
Section 856(d)(5) and the flush language of Code Section 856(d)(3)(B)) to own
more than thirty five percent (35%) of the shares of Host Marriott (as
determined for purposes of Code Section 856(d)(3)(A)), or (ii) cause any one or
more Persons that own (or are deemed to own (taking into account the attribution
rules of Code Section 318(a), as modified by Code Section 856(d)(5) and the
flush language of Code Section 856(d)(3))) more than thirty five percent (35%)
of either the total combined voting power of MII or the total shares of all
classes of stock of MII to own (or to be deemed to own (taking into account the
attribution rules of Code Section 318(a), as modified by Code Section 856(d)(5)
and the flush language of Code Section 856(d)(3))) thirty five percent (35%) or
more of the shares of Host Marriott (as determined for purposes of Code Section
856(d)(3)(B) and determined taking into account all other shares of Host
Marriott that such Persons own or are deemed to own without regard to MII’s
Right).

 

(l) (i) Notwithstanding anything to the contrary in this Agreement or otherwise
(other than the provisions of subsection (n) of this Section 6.07), effective as
of the date hereof, if at any time MII has exercised any portion of MII’s Right
and MII thereafter owns any shares of Host Marriott and if any of the
“Disqualification Events” defined in Section 6.07(l)(ii) below occurs, MII shall
be considered to have automatically and irrevocably transferred to the
Charitable Trust (as defined in the Articles of Amendment and Restatement of
Article of Incorporation of Host Marriott (the “Host Marriott Charter”)), for
the benefit of the Charitable Beneficiary (as defined in the Host Marriott
Charter), on the date immediately prior to the occurrence of the event, fact or
circumstance that first resulted in the Disqualification Event (the “Deemed
Transfer Date”), the lesser of the total number of shares of Host Marriott owned
by MII or such number of shares of Host Marriott that, if owned by the
Charitable Trust (as defined in the Host Marriott Charter) on the Deemed
Transfer Date, would have prevented the occurrence of the Disqualification Event
(the “Transferred Shares”). All of the provisions of Section 8.3 of the Host
Marriott Charter relating to the Charitable Trust, the Charitable Trustee, the
Charitable Beneficiary and the ownership and disposition of shares of stock
deemed transferred to the Charitable Trustee pursuant thereto (including,
without limitation, Section 8.3.6 thereof) shall apply with respect to the
Transferred Shares as if this subsection (l) were part of Article VIII of the
Host Marriott Charter. Without limiting the foregoing, within 20 days of
receiving notice from Host Marriott or MII that a Deemed Transfer Date has
occurred and Transferred Shares have been transferred to the Charitable Trust,
the Charitable Trustee shall sell the Transferred Shares to one or more persons
designated by it whose ownership of the Transferred Shares would not result in a
Disqualification Event or otherwise violate Article VIII of the Host Marriott
Charter. Upon such sale, the interest of the Charitable Beneficiary in the
Transferred Shares shall terminate, and the Charitable Trustee shall distribute
the

 

- 3 -



--------------------------------------------------------------------------------

net proceeds of such sale as follows: (i) to MII, the lesser of the net proceeds
of the sale of the Transferred Shares or an amount equal to the Closing Price
(as defined in the Host Marriott Charter) of the Transferred Shares on the
Deemed Transfer Date, and (ii) to the Charitable Beneficiary, the balance, if
any, of the net proceeds of such sale. Any dividends and other distributions
paid by Host Marriott with respect to the Transferred Shares that have a record
date after the Deemed Transfer Date and prior to the date of the sale of such
shares by the Charitable Trustee shall be for the exclusive benefit of the
Charitable Beneficiary (and in the event that MII shall have received any such
dividend or other distributions prior to the discovery of the occurrence of a
Deemed Transfer Date, it shall pay the full amount thereof over to the
Charitable Trustee for the benefit of the Charitable Beneficiary upon demand).
Host Marriott and MII intend that the Charitable Trust shall be considered the
legal and beneficial owner of any Transferred Shares for the exclusive benefit
of the Charitable Beneficiary at all times from and after the Deemed Transfer
Date and that MII shall not have any legal or equitable interest therein at any
time thereafter (other than the right to be paid the purchase price for such
shares as set forth above).

 

(ii) For purposes of this Distribution Agreement, a “Disqualification Event”
shall mean any one of the following:

 

(A) MII, or any Person in which MII owns a direct or indirect interest, would be
considered to own or be deemed (taking into account the attribution rules of
Code Section 318(a), as modified by Code Section 856(d)(5) and the flush
language of Code Section 856(d)(3)(B)) to own more than thirty five percent
(35%) of the shares of Host Marriott (as determined for purposes of Code Section
856(d)(3)(A));

 

(B) Any one or more Persons that own (or are deemed to own (taking into account
the attribution rules of Code Section 318(a), as modified by Code Section
856(d)(5) and the flush language of Code Section 856(d)(3))) more than thirty
five percent (35%) of either the total combined voting power of MII or the total
shares of all classes of stock of MII would be considered to own (or be deemed
to own (taking into account the attribution rules of Code Section 318(a), as
modified by Code Section 856(d)(5) and the flush language of Code Section
856(d)(3))) thirty five percent (35%) or more of the shares of Host Marriott (as
determined for purposes of Code Section 856(d)(3)(B) and determined taking into
account all other shares of Host Marriott that such Persons own or are deemed to
own without regard to MII’s Right);

 

- 4 -



--------------------------------------------------------------------------------

(C) MII, or any Person in which MII owns a direct or indirect interest, would be
considered to own or be deemed (taking into account the attribution rules of
Code Section 318(a), as modified by Code Section 856(d)(5)) to own more than the
Disqualification Threshold of Host Marriott at such time that MII, or any such
other Person in which MII owns a direct or indirect interest, also owns or would
be deemed to own (taking into account the attribution rules of Code Section
318(a), as modified by Code Section 856(d)(5)), more than 9.9% of any
Disqualified Entity (including CCC or any subsidiary of CCC if and for so long
as it shall be a Disqualified Entity);

 

(D) If any Person that owns (or is deemed to own (taking into account the
attribution rules of Code Section 318(a), as modified by Code Section
856(d)(5))) a direct or indirect interest in MII would, by reason of MII’s
ownership of shares of Host Marriott (determined taking into account the
attribution rules of Code Section 318(a), as modified by Code Section
856(d)(5)), exceed the Disqualification Threshold with respect to Host Marriott
at such time that such Person owns or would be deemed to own (taking into
account the attribution rules of Code Section 318(a), as modified by Code
Section 856(d)(5)) more than 9.9% of a Disqualified Entity (including CCC (or
any Subsidiary of CCC) if and for so long as it shall be a Disqualified Entity);

 

(E) If at any time that Host Marriott L.P. is or could be considered a “publicly
traded partnership” within the meaning of Code Section 7704, MII’s ownership of
shares of Host Marriott (determined taking into account the attribution rules of
Code Section 318(a), as modified by Code Section 856(d)(5)) would cause Host
Marriott, L.P. to be considered to own more than 9.9% of CCC, if and for so long
as it shall be a Disqualified Entity (determined by taking into account (A) the
attribution rules of Code Section 318(a), as modified by Code Sections 856(d)(5)
and 7704(d)(3)(B), and (B) any stock of CCC, if and for so long as it shall be a
Disqualified Entity, that Host Marriott, L.P. would be deemed to own under these
rules by reason of the ownership of an interest in Host Marriott, L.P. by
Blackstone Real Estate Advisors L.P. or any of its affiliated entities or any
other Person or such other Person’s affiliated entities);

 

(F) Any event (other than an event described in Sections 6.07(l)(ii)(A) through
(E) above) involving the ownership or deemed ownership of Host Marriott shares
of common stock (taking into account the attribution rules of Code Section
318(A), as modified by Code Section 856(d)(5)), which event is attributable to
the exercise,

 

- 5 -



--------------------------------------------------------------------------------

in whole or in part, of MII’s Right (or, if relevant, the Blocked Portion of the
Right after assignment thereof), if the consequence of such event would be Host
Marriott’s failure to continue to qualify to be taxed as a “real estate
investment trust” (“REIT”) under the applicable Code provisions or Host
Marriott, L.P. being considered taxable as a corporation pursuant to Code
Section 7704; or

 

(G) If at any time MII has assigned all or part of the Blocked Portion of the
Right, after any representation made by MII for the purpose of obtaining the
ruling described in Section 6.07(m)(i)(A) below becomes inaccurate or incomplete
and in the reasonable opinion of Host Marriott there is a realistic and
meaningful possibility that, as a result of such inaccuracy or incompleteness,
the ruling issued by the Internal Revenue Service could no longer be relied upon
by Host Marriott (unless MII obtains a written opinion of outside counsel
reasonably acceptable to Host Marriott, in form and substance reasonably
satisfactory to Host Marriott, that Host Marriott should be able to continue to
rely on the ruling issued by the Internal Revenue Service that is described in
Section 6.07(m)(i)(A) below).

 

(iii) If at any time MII has exercised any portion of MII’s Right and MII
thereafter owns any shares of Host Marriott, Host Marriott hereby undertakes to
provide to MII reasonable notice of the following events:

 

(A) Any changes in the ownership of shares of Host Marriott stock by a Person
who owns, directly or indirectly, five percent (5%) or more of the outstanding
shares of such stock as to which Host Marriott has Knowledge (as defined below)
could reasonably be expected to (1) result in a Disqualification Event or (2)
increase materially the risk of a Disqualification Event occurring; and

 

(B) The implementation of any Host Marriott stock repurchase program.

 

For purposes of this Distribution Agreement, “Knowledge” shall mean actual
knowledge of any of the officers of Host Marriott (other than a member of the
Marriott family). Notwithstanding any of the foregoing, in no event would the
delay or failure of Host Marriott to provide the notice described in this
Section 6.07(l)(iii) cause the provisions of this Agreement (including, without
limitation, those set forth in Section 6.07(l)) not to apply.

 

(m) (i) In the event that MII’s Right would not be exercisable in full by reason
of one or more of the prohibitions set forth in subsection (j) or subsection (k)
of this Section 6.07, MII shall, subject to the conditions set forth

 

- 6 -



--------------------------------------------------------------------------------

below, have the right to assign that portion (but only such portion) of the
Right that is not exercisable by reason of such prohibition (the “Blocked
Portion of the Right”), subject to further reduction as set forth below, to one
or more Persons whose exercise of the assigned Blocked Portion of the Right
would not be precluded by either subsection (j) or subsection (k) (applied by
replacing the term “MII” each place it appears in subsection (j) and subsection
(k) with the following: “MII and/or any permitted assignees pursuant to
subsection (m)(i) below”), subject to the following conditions:

 

(A) Host Marriott and MII shall have obtained from the Internal Revenue Service,
for the mutual benefit of Host Marriott and MII, a private letter ruling (the
user fees and legal fees related to which shall be shared equally by Host
Marriott and MII, provided, however, that in no event shall Host Marriott be
required to pay more than a total of $50,000 with respect to such fees) to the
effect that neither the existence of such assignment right nor the exercise of
such assignment right shall cause (A) MII (or any Person that is considered
pursuant to Code Section 318(a) to own any stock of Host Marriott considered
owned by MII, actually or constructively pursuant to Code Section 318(a)) to be
considered for purposes of any of Code Sections 318(a), 856(d)(2), Section
856(d)(3)(A), Section 856(d)(3)(B), Section 856(d)(8)(B), Section 856(d)(9)(A),
Section 856(i) and Section 7704(d)(1)(C) to own all or any portion of the Host
Marriott stock that is subject to the Blocked Portion of the Right or (B) Host
Marriott otherwise to fail to continue to qualify to be taxed as a REIT under
the applicable Code provisions or Host Marriott, L.P. to be taxed as a
corporation pursuant to Code Section 7704;

 

(B) the proposed assignee shall not be a “Host Marriott Competitor” (as defined
in subsection (m)(iv) below);

 

(C) [Intentionally Omitted];

 

(D) the proposed assignee enters into a written agreement with Host Marriott, in
such form as shall be satisfactory to Host Marriott in its reasonable
discretion, pursuant to which the proposed assignee agrees to be bound by and
subject to all of subparagraphs (j), (k), and (l) of this Section 6.07 (applied
by replacing the term “MII” each place it appears in subsections (j), (k) and
(l) with the identity of such proposed assignee), but without the rights of MII
under this subsection (m)(i) or subsection (n) of this Section 6.07; and

 

(E) such proposed assignment shall comply in all respects with the factual and
other representations made in connection

 

- 7 -



--------------------------------------------------------------------------------

with obtaining the ruling described in clause (A) above and there are not other
facts or circumstances involved in or related to such proposed assignment that,
in the reasonable opinion of Host Marriott, create a realistic and meaningful
possibility that the ruling issued by the Internal Revenue Service could not be
relied upon by Host Marriott in connection with such proposed assignment (unless
MII obtains a written opinion of outside counsel reasonably acceptable to Host
Marriott, in form and substance reasonably satisfactory to Host Marriott, that
Host Marriott should be able to continue to rely on the ruling issued by the
Internal Revenue Service in connection with the proposed assignment).

 

Host Marriott agrees that, upon request of MII, it will assist MII in preparing
the private letter ruling referred to in clause (A) of the preceding sentence
and will join MII in such ruling request. Following any permitted assignment
under this subsection (m)(i), the term “MII,” as used in subsections (j), (k)
and (l) hereof, shall be construed to mean “MII and/or any permitted assignee
pursuant to subsection (m)(i) and their permitted successors and assignees.”

 

(ii) Following any permitted assignment under subsection (m)(i) and with respect
only to the portion of the Blocked Portion of the Right assigned pursuant to
such subsection, the term “Exercise Period” defined in Section 6.07(a) hereof
shall be defined to mean a period commencing on any Trigger Date (as defined in
such Section 6.07(a)) and ending forty-five (45) days thereafter.

 

(iii) A permitted assignee of the MII Right pursuant to this subsection (m) that
exercises any portion by the MII Right and its Affiliates shall not be
considered a Person for purposes of the definition of “Trigger Date” set forth
in Section 6.07(a).

 

(iv) (A) For purposes of this subsection (m), a “Host Marriott Competitor” shall
mean any one of the following:

 

(1) an entity that either qualifies to be taxed as a REIT under the applicable
Code provisions or is a lodging company if (a) the shares of such REIT or
lodging company are traded on a United States securities exchange registered
under the Exchange Act or a comparable foreign securities exchange (a “Publicly
Traded Entity”) and (b) such Publicly Traded Entity satisfies either the
“Ownership Test” (defined below) or the “Operating Test” (defined below);

 

(2) any other entity that (a) has as its principal business the ownership or
operation of full-service hotels (taking into account only its activities and
the activities of its “Controlled Subsidiaries” (defined

 

- 8 -



--------------------------------------------------------------------------------

below)) but whose shares are not traded on a United States securities exchange
registered under the Exchange Act or a comparable foreign securities exchange (a
“Non-Publicly Traded Entity”) and (b) meets either the Ownership Test or the
Operating Test; or

 

(3) the Controlled Subsidiary of an entity described in clause (1) or (2) above.

 

(B) For purposes of this subsection (m), the following terms shall have the
meanings set forth below:

 

(1) “Control” shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

(2) “Controlled Subsidiary” shall mean a controlled or majority-owned
subsidiary, including, without limitation, a corporation, partnership, limited
liability company or other entity.

 

(3) “Ownership Test” shall mean the ownership, directly or indirectly through
one or more Controlled Subsidiaries, of (i) in the case of a Publicly Traded
Entity, more than twenty five (25) full-service hotels, and (ii) in the case of
a Non-Publicly Traded Entity, full-service hotels having a total of more than
fifteen thousand (15,000) rooms.

 

(4) “Operating Test” shall mean the operation of a branded hotel chain (whether
or not such operator is also the owner of the brand) that includes (i) in the
case of a Publicly Traded Entity, in the aggregate, more than twenty five (25)
full-service hotels, and (ii) in the case of a Non-Publicly Traded Entity, more
than fifteen (15) full-service hotels.

 

(C) For purposes of this subsection (m), neither (1) the ownership of
non-controlling interests in hotels or hotel operating companies, either
directly or indirectly through subsidiaries, affiliates or partnerships, nor (2)
the holding of a mortgage or mortgages secured by one or more hotels, shall be
considered in the determination of the principal business of an entity.

 

- 9 -



--------------------------------------------------------------------------------

(n) Notwithstanding any of the foregoing, the prohibitions set forth in
subsections (j) and (k) of this Section 6.07 shall not apply with respect to MII
if all of the conditions set forth below are satisfied (and if all of the
conditions set forth below are satisfied, the provisions of subparagraph (l)
shall no longer apply with respect to MII):

 

(i) The Person described in the definition of “Trigger Date” set forth in
subsection (a) of this Section 6.07 is (A) a Person who is, or is controlled by,
Persons who have been convicted as felons in any state or federal court, or (B)
a Person (or an “Affiliate” (as such term is defined in Section 1.10 of the
Agreement) of a Person) that is engaged in the business of operating (as opposed
to owning) a branded hotel chain having five thousand (5,000) or more guest
rooms in competition with MII and its successors (a “Competitor”);

 

(ii) The Person described in the definition of “Trigger Date” set forth in
subsection (a) of this Section 6.07 actually consummates either (A) an
acquisition of such number of shares of Voting Stock such as would cause the
condition in clause (i) of the definition of “Trigger Date” to be met, or (B) a
tender offer or exchange offer, as described in clause (ii) of the definition of
Trigger Date, that results in such Person being the Beneficial Owner of a number
of shares of Voting Stock representing 30% or more of the total voting power of
the then outstanding shares of Voting Stock (in either case, a “Voting Stock
Acquisition”); and

 

(iii) Either (A) a consequence of the Voting Stock Acquisition is the failure of
Host Marriott to continue to qualify to be taxed as a REIT under the applicable
Code provisions, or (B) the Competitor publicly announces (which announcement
shall include, without limitation, a report filed pursuant to the Exchange Act)
that, following the Voting Stock Acquisition, either (1) Host Marriott will fail
to qualify to be taxed as a REIT under the applicable Code provisions, or (2)
the Competitor intends to cause Host Marriott to revoke its election, or
otherwise cause Host Marriott to fail to qualify, to be taxed as a REIT and the
Competitor owns a sufficient number of shares of Voting Stock to effectuate this
intent.

 

In the event that the Exercise Period for the exercise of the MII Right
otherwise shall have expired prior to the satisfaction of all three of the above
conditions, then, notwithstanding the foregoing, that portion of the MII Right
that otherwise was not exercisable by reason of the prohibitions set forth in
subsections (j) and (k) of this Section 6.07 (but only such portion thereof)
shall be exercisable for a period of thirty (30) days from the date the last of
such conditions was satisfied.”

 

3. New subsection (o) of Section 6.07 of the Distribution Agreement shall be
amended by adding the following language after every appearance of the phrase
“subsection (j)”:

 

“or subsection (k) or subsection (l) or subsection (m)”

 

- 10 -



--------------------------------------------------------------------------------

4. Except as specifically amended hereby, the Distribution Agreement continues
in full force and effect without modification and is hereby ratified and
confirmed in all respects.

 

5. Host Marriott covenants that at the next meeting of its Board of Directors
or, if sooner, immediately following any Trigger Date, the Board of Directors
shall duly adopt a resolution in the form of Annex A hereto granting any
permitted assignee of MII pursuant to subsection (m) of Section 6.07 of the
Distribution Agreement, as an irrevocable exemption under Section 8.2.7 of the
Amended and Restated Articles of Incorporation of Host Marriott from the
Ownership Limit (as defined in Section 8.1 of the Amended and Restated Articles
of Incorporation of Host REIT) to permit such permitted assigned to exercise any
portion of the MII Right that such permitted assignee otherwise would be
permitted to exercise under Section 6.07 of the Distribution Agreement, as
amended by this Amendment. Host Marriott covenants that, for as long as MII has
the right to exercise the Right, Host Marriott will not revoke or amend such
resolution without the prior written consent of MII. Host Marriott agrees that
MII would suffer irreparable damage in the event any of the foregoing provisions
of this Paragraph 5 were not to be performed in accordance with the terms
hereof, and that, in such event, MII’s remedy at law would be inadequate. Host
Marriott agrees and consents that temporary and permanent injunctive relief may
be granted in favor of MII in any proceeding which may be brought to enforce any
provision of this Paragraph 5 without the necessity of proof of actual damage.

 

6. This Amendment may be executed in any number of counterparts, which, when
taken together, shall constitute a single binding instrument. The absence of
Host Marriott Services Corporation as a party to this Amendment shall not cause
this Amendment not to be a binding agreement as between Host Marriott and MII.

 

[signatures appear on the following page]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment No. 6 to be duly
executed and delivered and effective for all purposes as of January 1, 2001.

 

MARRIOTT INTERNATIONAL, INC.

By:

 

/s/ KEVIN M. KIMBALL

--------------------------------------------------------------------------------

Name:

 

Kevin M. Kimball

Title:

 

Vice President

 

HOST MARRIOTT CORPORATION

By:

 

/s/ W. EDWARD WALTER

--------------------------------------------------------------------------------

Name:

 

W. Edward Walter

Title:

 

Executive Vice President

 



--------------------------------------------------------------------------------

ANNEX A TO

AMENDMENT NO. 6, DATED AS OF JANUARY 10, 2001, TO DISTRIBUTION

AGREEMENT DATED AS OF SEPTEMBER 15, 1993 BETWEEN HOST

MARRIOTT CORPORATION AND MARRIOTT INTERNATIONAL, INC.

 

RESOLUTION FOR

THE BOARD OF DIRECTORS OF HOST MARRIOTT CORPORATION

 

Waiver of “Ownership Limit” for Assignee of Marriott International, Inc.’s Right
to Purchase Voting Stock of Host Marriott Corporation

 

WHEREAS, pursuant to Section 6.07 of that certain Distribution Agreement between
the Corporation (f/k/a as “Marriott Corporation”) and Marriott International,
Inc., dated as of September 15, 1993, as amended (the “Distribution Agreement”),
the Corporation previously has granted to Marriott International, Inc. (“MII”)
the right to acquire voting stock of the Corporation upon the occurrence of
certain events (the “MII Right”);

 

WHEREAS, the Corporation’s Articles of Amendment and Restatement of Articles of
Incorporation (the “Articles”) contain restrictions on ownership of the
Corporation’s Capital Stock (all capitalized terms not otherwise defined herein
have the meaning set forth in the Articles) intended to facilitate the
Corporation’s qualification as a REIT for federal income tax purposes;

 

WHEREAS, Section 8.2.7(a) of the Articles authorizes the Board of Directors to
grant to any Person an exception to the Ownership Limit, subject to certain
conditions set forth therein;

 

WHEREAS, in accordance with the terms of Amendment No. 4, dated as of December
28, 1998, to the Distribution Agreement, the Board of Directors previously
granted to MII an irrevocable exception to the Ownership Limit solely to permit
MII to exercise the MII Right in accordance with, and subject to the terms and
restrictions of, the Distribution Agreement, and the Bylaws of the Corporation
were amended to reflect this exception;

 

WHEREAS, pursuant to Section 6.07(m) of the Distribution Agreement, as set forth
in Amendment No. 6, dated as of January 10, 2001, to the Distribution Agreement,
in the event that the MII Right is not exercisable in full by reason of one or
more of the prohibitions set forth in subsection (j) or subsection (k) of
Section 6.07 of the Distribution Agreement (which prohibitions are intended to
facilitate the Corporation’s qualification as a REIT for federal income tax
purposes), the Corporation has agreed to permit MII to assign the “blocked”
portion of the MII Right to one or more assignees if, and only if, certain
conditions set forth in such

 



--------------------------------------------------------------------------------

Section 6.07(m) are satisfied and subject to the restrictions set forth in
subsections (j), (k) and (l) of Section 6.07 (each such assignee, a “Permitted
Assignee”); and

 

WHEREAS, the Board of Directors has determined that it is in the best interests
of the Corporation to grant a waiver of the Ownership Limit to each Permitted
Assignee and to set forth the conditions pursuant to which such waiver shall be
continue to be effective.

 

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 8.2.7 of the Articles,
the Board of Directors of the Corporation hereby grants to each Permitted
Assignee of MII a waiver of the Ownership Limit solely for purposes of
permitting the Permitted Assignee to acquire shares of stock of the Corporation
pursuant to the exercise of the “blocked” portion of the MII Right assigned to
the Permitted Assignee, conditioned upon the Permitted Assignee’s continued
compliance with the conditions set forth in Section 6.07(m), and subject to the
restrictions set forth in subsections (j), (k) and (l) of Section 6.07, of the
Distribution Agreement, and subject to the condition that no Person who would be
treated as an “individual” for purposes of Section 542(a)(2) of the Code
(determined taking into account Section 856(h)(3)(A) of the Code) would be
considered to Beneficially Own shares of Capital Stock in excess of the
Ownership Limit by reason of the Permitted Assignee’s ownership of shares of
stock of the Corporation.

 

RESOLVED FURTHER, that the appropriate officers of the Corporation, or any one
or more of them, hereby are authorized and directed, in the name and on behalf
of the Corporation, to do all things, to take all such actions and to execute,
deliver and file all such other agreements, instruments, reports, documents and
regulatory and other notices as may be determined by such officer(s) to be
necessary or appropriate in effecting this waiver (such determination to be
conclusively, but not exclusively, evidenced by the taking of such actions or
the execution, delivery and filing of such agreements, instruments, reports,
documents or regulatory or other notices by such officer(s)).

 